DETAILED ACTION
This is responsive to the application filed 03 December 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03 December 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the earlier filed application 16/168,480 is not relied on for an earlier effective filing date under 35 U.S.C. 120.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,686. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,896,686 anticipate the current application claims 1-20 (see examples in table below).
The parent claims include all of the limitations of the instant application claims, respectively.  The parent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective parent claims.  As such, the instant application claims are anticipated by the parent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
	

Current Application Claims
Claims of U.S. Patent No. 10,896,686
1. A computer-implemented method for providing generative adversarial network (GAN) digital image data to a customer, comprising: 


retrieving, by the computer system, historical transaction information for an identified customer, the historical transaction information comprising previous banking-related transactions completed by the customer and which banking option the customer used to make each previous banking-related transaction; 

determining, by the computer system, GAN digital image data corresponding to a suggested transaction for the identified customer, the suggested transaction determined using the pre-designated words in the text and the historical transaction data, the GAN digital image data determined using the GAN user preferences; and 

displaying, by the computer system, the GAN digital image data to the identified customer.
1. A computer-implemented method for providing GAN images to a customer interacting with a service representative, comprising: 
…

retrieving, by the computer system, historical transaction information for the identified customer, the historical transaction information comprising previous banking-related transactions completed by the customer and which banking option the customer used to make each previous banking-related transaction; 

determining, by the computer system, the GAN digital image data corresponding to a suggested transaction for the identified customer, the suggested transaction determined using the pre-designated words in the text and the historical transaction data, the GAN digital image data determined using the GAN user preferences; and 

displaying, by the computer system, the GAN digital image data to the identified customer.
17. A device for communicating with a customer, comprising: a memory storing instructions; and a processor that, when executing the instructions, is configured to: determine generative adversarial network (GAN) user preferences related to GAN digital image data preferred by an identified customer; 

receive a live voice communication of a service representative interacting with the identified customer; 

translate the live voice communication into text; recognize pre-designated words in the text; 










determine GAN photographic digital image data corresponding to a suggested transaction for the identified customer, the suggested transaction determined using the pre-designated words in the text and the transaction data, the GAN digital image data determined using the GAN user preferences; and 

display translated GAN photographic digital image data translating a live voice interacting with the identified customer.
16. A device for communicating with a customer, comprising: a memory storing instructions; and a processor that, when executing the instructions, is configured to: determine generative adversarial network (GAN) user preferences related to GAN digital image data preferred by an identified customer; 

receive a live voice communication of a service representative interacting with the identified customer; 

translate the live voice communication into text; recognize pre-designated words in the text; 

retrieve historical transaction information for the identified customer, the historical transaction information comprising previous banking-related transactions completed by the customer and which banking option the customer used to make each previous banking-related transaction; 

determine GAN photographic digital image data corresponding to a suggested transaction for the identified customer, the suggested transaction determined using the pre-designated words in the text and the historical transaction data, the GAN digital image data determined using the GAN user preferences; 

display translated GAN photographic digital image data translating a live voice interacting with the identified customer; and accept translation instructions from the identified customer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9, claim 1 recites the limitations “the pre-designated words” and “the text” which both lack proper antecedent basis. According to the specification and claim 17, it is believed the claim should include “receive a live voice communication of a service representative interacting with the identified customer; translate the live voice communication into text; recognize pre-designated words in the text” prior to the limitations in order to provide supported and sufficient antecedent basis. Claim 1 will be interpreted as:
1. A computer-implemented method for providing generative adversarial network (GAN) digital image data to a customer, comprising: 
retrieving, by the computer system, historical transaction information for an identified customer, the historical transaction information comprising previous banking-related transactions completed by the customer and which banking option the customer used to make each previous banking-related transaction; 
receive a live voice communication of a service representative interacting with the identified customer; translate the live voice communication into text; recognize pre-designated words in the text;
determining, by the computer system, GAN digital image data corresponding to a suggested transaction for the identified customer, the suggested transaction determined using the pre-designated words in the text and the historical transaction data, the GAN digital image data determined using the GAN user preferences; and 
displaying, by the computer system, the GAN digital image data to the identified customer.
Claim 9 suffers from a similar deficiency and is therefore likewise rejected. Also in line 8, the first mention of the abbreviation “GAN” should be spelled out. Claim 9 will be interpreted as:
9. A system for interacting with a customer, comprising; 
a memory storing instructions; and a processor that, when executing the instructions, is configured to: 
retrieve historical transaction information for the identified customer, the historical transaction information comprising previous banking-related transactions completed by the customer and which banking option the customer used to make each previous banking-related transaction; 
receive a live voice communication of a service representative interacting with the identified customer; translate the live voice communication into text; recognize pre-designated words in the text;
determine [[GAN]] generative adversarial network (GAN) photographic digital image data corresponding to a suggested transaction for the identified customer. the suggested transaction determined using the pre-designated words in the text and the historical transaction data, the GAN digital image data determined using the GAN user preferences; and 
display translated GAN photographic digital image data translating the live voice interacting with the identified customer.
In line 12, claim 17 recites the limitation “the transaction data” which lacks proper antecedent basis. The limitation will be interpreted as ‘[[the]] a translation data’. 
The remaining claims are rejected for depending upon a rejected claim and failing to overcome the parent’s deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (US PGPub 2018/0302686) in view of Bruner (US PGPub 2014/0046661), Yapamanu et al. (US PGPub 2016/0062987) and Xiong et al. ("Learning to generate time-lapse videos using multi-stage dynamic generative adversarial networks." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2018)
Claim 17:
Bhattacharjee discloses a device for communicating with a customer, comprising: 
a memory storing instructions; and a processor that, when executing the instructions ([0036]), is configured to: 
determine user preferences related to first data preferred by the identified user (“retrieves the profile of the user (step 208). Video closed captioning program 111 retrieves the profile of the user from database 112 …The baseline data will help video closed captioning program 111 ascertain basic preferences of the user for viewing the video”, [0027], see also “Video closed captioning program 111 enables a user experience for viewing videos with subtitles by personalizing closed captioning text for the user”, [0014])
display translated first data translating a voice interacting with the user (“Video closed captioning program 111 provides personalized closed captioning”, [0031], see also “video closed captioning program 111 provides a personalized closed captioning layer, based on the profile that accompanies the video media”, [0014]); and 
accept instructions from the user (“Video closed captioning program 111 receives a request from the user” [0014]).
However, Bhattacharjee does not explicitly disclose receiving, by the computer system, a live communication of a second user with the identified user; translating, by the computer system, the live communication into text; recognizing, by the computer system, pre-designated words in the text; and retrieving, by the computer system, digital image data corresponding to the pre-designated words in the text and transaction data.
In a similar closed captioning system, Bruner discloses receiving, by a computer system, a live communication of a second user with an identified user (“provide live translation in real time, such as during a lecture, presentation, a live conversation between two or more people (whether in person or over a communication system or network, such as over the phone or Internet)”, [0175]); translating, by the computer system, the live communication into text (“received information is processed to identify information and/or speech elements to be translated. For example, voice recognition software can be applied to recorded audio to convert audio information into textual information”, [0037]); recognizing, by the computer system, pre-designated words in the text; retrieving, by the computer system, digital image data corresponding to the pre-designated words in the text and transaction data; and displaying the digital image to the identified user (“the selected SL video clip corresponding to the current word or one of its synonyms is extracted from the SL video library. At 250, selected video clips are output to the display”, [0039], see also “The highlighted word, "moon", is the current word under consideration by the translation platform. The SL video library 315 may be queried to find this word among a list of words 320 with corresponding SL video clip files 325. In the figure, the video clip format is designated as .avi, but any suitable video file format may be employed within different implementations of the present invention. Once the appropriate SL video clip has been selected, it is routed to the video input of the television 301 and displayed as a picture-in-picture window 330”, [0041], note that live conversation data is transaction data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of providing sign language translation along with Bhattacharjee’s closed captioning of live content because “though Closed Captioning is beneficial for many individuals, there are those for whom an alternative form of communication may be preferable or more beneficial. For example, people who are born deaf or who lose their hearing within the first three years of life often have difficulty with spoken languages and may even come to view those languages as secondary to sign language, which can be perceived as a more natural, primary language choice. These people may have trouble reading captions and, consequently, would benefit from alternative forms of accessibility translations” (see Bruner, [0020]).
Bhattacharjee in view of Bruner does not explicitly disclose wherein the user is a customer interacting with a service representative in a live communication.
In a system similarly displaying sign language images in a live communication, Yapamanu discloses wherein the live communication is an interaction between a customer and a service representative in a live communication.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of applying Bruner’s live communication to an interaction between a customer and a service representative in order to help businesses communicate with customers who may not speak the same language as a customer representative (see Yapamanu, [0001]).
Bhattacharjee in view of Bruner and Yapamanu does not explicitly disclose wherein the photographic digital image data is generated using a generative adversarial network (GAN).
In a system similarly converting text to photographic image Xiong discloses wherein the photographic digital image data is generated using a generative adversarial network (GAN) (Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have substituted Bruner’s text to image conversion with Xiong’s to yield the predictable result of transforming text to image using generative adversarial network.
Claim 18:
Bhattacharjee in view of Bruner, Yapamanu and Xiong discloses the device of claim 17, wherein the processor is configured to:
determine a need to provide translated GAN photographic digital image data (Bhattacharjee, [0014]).
Claim 19:
Bhattacharjee in view of Bruner, Yapamanu and Xiong discloses the device of claim 17, wherein the processor is configured to:
determine multiple transaction options for an identified user based on historical data; and display GAN photographic digital image for each transaction option (Bhattacharjee, [0014]).
Claim 20:
Bhattacharjee in view of Bruner, Yapamanu and Xiong discloses the device of claim 19, wherein the processor is configured to: determine a probability for each transaction option; and display a transaction option GAN photographic digital images in order of probability (Xiong, section 5.2).

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose determining, by the computer system, GAN digital image data corresponding to a suggested transaction for the identified customer, the suggested transaction determined using the pre-designated words in the text translated from the live communication and the historical transaction data comprising previous banking-related transactions completed by the customer and which banking option the customer used to make each previous banking-related transaction, the GAN digital image data determined using the GAN user preferences as claimed with the additional features in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueno (US PGPub 2005/0267761) discloses an information transmission system, in which a first user terminal gains access to a business server through a communication network, to transmit a body text of an electronic mail in voice information there. The business server converts the voice information into text information, discriminates the information to be converted into a pictogram, from this information, and further converts it into a pictogram. A user of the first user terminal recognizes a destination from the mail body text and transmits an electronic mail including the pictogram/text mixed body text to, for example, a second user terminal. Also in a TV phone, the voice information is similarly converted into text information and pictogram and combined with an image, and displayed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657